256 F.2d 892
103 U.S.App.D.C. 178
Percy E. THOMAS, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 14266.
United States Court of Appeals District of Columbia Circuit.
Argued June 16, 1958.Decided June 24, 1958.

Mr. Albert J. Ahern, Jr., Washington, D.C., with whom Mr. James J. Laughlin, Washington, D.C., was on the brief, for appellant.
Mr. John D. Lane, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher and Arthur J. McLaughlin, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Chief Judge, MADDEN, Judge, United States Court of Claims1 and DANAHER, Circuit Judge.
PER CURIAM.


1
This appeal is from a conviction of murder in the second degree.  We find no error affecting substantial rights.


2
Affirmed.



1
 Sitting by designation pursuant to the provisions of Sec. 291(a), Title 28, U.S. Code